Citation Nr: 1417919	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-44 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a sleep condition.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for residuals from anthrax and nerve vaccines.

7.  Entitlement to service connection for gastritis.

8.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to February 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Virtual VA paperless claims processing system includes a copy of a March 2014 Appellant's Brief and VA records of treatment from October 2009 to September 2012.  The Veterans Benefit Management System does not include any additional documents pertinent to the present appeal.

The Board notes that, pursuant to her request, the Veteran was scheduled for a Board videoconference hearing at the RO in November 2012; however, she withdrew her request for a Board hearing in writing on November 15, 2012, and did not report for the hearing scheduled on November 16, 2012.  As she has not provided cause for not appearing for the hearing or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. §  20.704(d),(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2010, the AOJ received a copy of a letter indicating that the Veteran had been granted SSA disability benefits, and had been found disabled under that Agency's regulations in approximately April 2011, with a disability onset date of May 2009.  VA has a duty to obtain relevant SSA records when it has actual notice that the Veteran is receiving SSA disability benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

In addition, with consideration of the evidence of record and the Veteran's contentions, the Board finds that there is a reasonable possibility that additional service personnel records, service treatment records, and post-service records of treatment may help to substantiate her claims.  Accordingly, as detailed below, the AOJ should seek to obtain such additional records. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated her claimed disabilities from the time of her discharge from service through the present time, but that may not have been previously received into her VA claims file.  

After obtaining any appropriate authorizations for release of medical information, the AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include updated records of VA treatment.

The appellant should also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the AOJ.

2.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  A letter from SSA to the Veteran received into the VA claims file in May 2011 references the Veteran being awarded SSA disability benefits.

3.  Take all necessary steps, to include contacting the Veteran if necessary, to determine if the Veteran underwent a service discharge examination, and if so, seek to obtain any additional service treatment records to include the service discharge examination.

4.  Contact all necessary sources to obtain all service department records of in-service hospitalization and in-service mental health care treatment.

5.  Contact all necessary sources to obtain the Veteran's complete Official Military Personnel File.

6.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.  THIS SHOULD INCLUDE CONSIDERATION AS TO WHETHER ADDITIONAL VA EXAMINATIONS AND/OR OPINIONS ARE NECESSARY FOR THE CLAIMS ON APPEAL.  See 38 U.S.C.A. § 5103A(d).

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the  benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



